 Case 2:21-cv-02073-PKH Document 24                  Filed 05/28/21 Page 1 of 2 PageID #: 86




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                               FT. SMITH DIVISION

 ARKANSAS OKLAHOMA GAS
 CORPORATION                                                                         PLAINTIFF

 vs.                              CASE NO. 2:21-cv-02073-PKH

 BP ENERGY COMPANY                                                                 DEFENDANT



                          MOTION FOR ADMISSION OF
              RICHARD C. PEPPERMAN II TO PRACTICE PRO HAC VICE

         Pursuant to Local Rule 83.5(d), Defendant BP Energy Company files this Motion for

Admission of Richard C. Pepperman II to Practice Pro Hac Vice and would respectfully show the

Court:

         1.    James D. Rankin III has been retained to represent Defendant in this case.

Mr. Rankin is a partner with PPGMR Law, PLLC and maintains an office at 201 E. Markham

Street, Suite 200, Little Rock, Arkansas 72201. His phone number is 501.603.9000. The Court and

opposing counsel may readily communicate with Mr. Rankin regarding the conduct of this case.

         2.    Mr. Rankin is a member in good standing of the Bar of this Court.

         3.    Richard C. Pepperman II has also been retained to represent Defendant in this case.

Mr. Pepperman is a partner with Sullivan & Cromwell LLP, 125 Broad Street, New York, New

York 10004. His phone number is 212.558.3493.

         4.    Mr. Pepperman is a member in good standing of the State Bar of New York and is

also admitted to practice in the United States District Courts for the Southern District of New York,

Western District of New York, Eastern District of New York, Eastern District of Michigan, and

Western District of Michigan, as well as the Courts of Appeals for the District of Columbia Circuit,

Federal Circuit, Second Circuit, Third Circuit, Fourth Circuit, Fifth Circuit, Sixth Circuit, Ninth
                                                 1
 Case 2:21-cv-02073-PKH Document 24                     Filed 05/28/21 Page 2 of 2 PageID #: 87




Circuit, and Eleventh Circuit, and the United States Supreme Court. Mr. Pepperman affirms to the

jurisdiction of this Court in matters of discipline and to the Local Rules of the United States District

Courts for the Eastern and Western Districts of Arkansas.

       5.      Mr. Pepperman has not been the subject of any disciplinary action or proceedings

by any court during his licensure as an attorney.

       WHEREFORE, BP Energy Company respectfully requests that the Court enter an order

admitting Richard C. Pepperman II to appear pro hac vice on its behalf in this case.


                                               Respectfully Submitted,

                                                /s/ James D. Rankin III
                                               James D. Rankin III, AR Bar #93197
                                               Julie D. Greathouse, AR Bar #99159
                                               Samuel S. McLelland, AR Bar #2020101
                                               Attorneys for Defendant
                                               PPGMR Law, PLLC
                                               P.O. Box 3446
                                               Little Rock, AR 72203
                                               Telephone: (501) 603-9000
                                               Facsimile: (501) 603-0556
                                               E-mail: jim@ppgmrlaw.com
                                                        julie@ppgmrlaw.com
                                                        sam@ppgmrlaw.com




                                                    2
